Citation Nr: 1025873	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  03-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for left acromioclavicular 
separation, by history, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from August 1979 
to August 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board hearing at the RO in June 2004.  The Board 
previously remanded this issue in November 2004 and June 2006.  
In a November 2006 decision, the Board denied the Veteran's 
claim.  The Veteran filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 2008 
Memorandum Decision, the Court vacated and remanded the case to 
the Board.  The Board remanded this case per the Court Decision 
in June 2009. 


FINDINGS OF FACT

1.  Prior to July 3, 2008, the Veteran's service-connected left 
acromioclavicular separation, by history, was manifested by 
subjective complaints of pain, but no objective finding of range 
of motion limited to the shoulder level; there was no dislocation 
or nonunion with loose movement of the clavicle or scapula.

2.  From July 3, 2008, the Veteran's service-connected left 
acromioclavicular separation, by history, is manifested by pain 
and limitation of motion at shoulder level, but without objective 
medical evidence of recurrent dislocation of the scapulohumeral 
joint, ankylosis or limitation to 25 degrees from side.


CONCLUSIONS OF LAW

1.  Prior to July 3, 2008, the criteria for entitlement to a 
rating in excess of 10 percent for left acromioclavicular 
separation, by history, had not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 5201, 5203 (2009).

2.  From July 3, 2008, the criteria for entitlement to a rating 
of 20 percent, but no higher, for left acromioclavicular 
separation, by history, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 5201, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in July 2002, December 2004, June 2006 and 
June 2009 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to the 
benefit sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in July 
2002, which was prior to the September 2002 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that subsequent VCAA 
notices were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issue on appeal in subsequent supplemental 
statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves the issue of an increased 
rating, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the June 2006 and 
June 2009 letters gave notice of the types of evidence necessary 
to establish a disability rating and effective date for the 
disability on appeal. 

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The June 2009 remand directed the RO to send notice to the 
Veteran in compliance with Vazquez per the Court Decision, which 
was done that same month.  However,  the U.S. Court of Appeals 
for the Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that VA 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the July 2002, 
December 2004 and June 2009 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes VA treatment 
records, private treatment records and VA examination reports.  
The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in August 2002, 
September 2005 and April 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See Massey 
v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected left acromioclavicular separation, by 
history, warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

As the Veteran's service-connected left acromioclavicular 
separation, by history, is not specifically listed in the rating 
schedule, it has been rated by analogy by the RO under the 
provisions of Diagnostic Code 5203.  Diagnostic Code 5203 
provides for a rating of 10 percent where there is malunion of 
the clavicle or where there is impairment of the clavicle with 
nonunion without loose movement.  Diagnostic Code 5203 further 
provides that an impairment of the clavicle with nonunion and 
with loose movement is assigned a 20 percent rating.  Dislocation 
of the minor clavicle or scapula also warrants a 20 percent 
rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5203.  

The Board must also determine whether a higher rating is 
warranted under Diagnostic Code 5201, which provides the rating 
criteria for evaluation of limitation of motion of the arm.  A 20 
percent rating is warranted when motion is limited at shoulder 
level or midway between side and shoulder level for the minor 
arm; a 30 percent when motion is limited midway between side and 
shoulder level for major arm or to 25 degrees from side for minor 
arm; and a 40 percent when motion is limited to 25 degrees from 
side for major arm.  38 C.F.R. § 4.71(a), Diagnostic Code 5201.  
Normal forward flexion and abduction of the shoulder are from 0 
degrees to 180 degrees with 90 degrees being at shoulder level 
and external and internal rotation is from zero to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

The Board notes that under Diagnostic Code 5003, arthritis 
established by x- ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion. 
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or more 
minor joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.71(a), Diagnostic Code 
5003.

The Veteran filed his current claim for an increased rating in 
June 2002.  In his claim, the Veteran reported frequently 
experiencing pain and stiffness to the point of not being able to 
grasp objects for very long or lift.  Often times, he was unable 
to lift his arm above his head, which caused pain and discomfort.  

He was afforded a VA examination in August 2002.  The claims file 
was not available for review.  The Veteran complained of 
occasional pain with overhead work and flare-ups occurred with 
strenuous activity or overhead work.  The examiner noted that 
surgery had not been performed and there was no objective finding 
of dislocation.  There was also no objective finding of 
inflammatory arthritis.  The examiner also stated that the 
Veteran had a light job at the foundry and had not missed any 
work.  The examiner provided that the Veteran was right hand 
dominant.  On physical examination, the examiner found full range 
of motion of the shoulder in all plans with pain on extremes.  
The examiner further stated that there was no objective finding 
of fatigue, weakness or lack of endurance following repetitive 
use.  Painful motion was observed, but there was no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement.  The examiner found no 
ankylosis present.  The diagnosis was AC separation, left 
shoulder. 

Private treatment records showed that in December 2002, the 
Veteran reported for left shoulder pain and requested an x-ray.  
An x-ray of the left shoulder showed that the humeral head was 
normally positioned.  The clavicle, scapula and humerus showed no 
fractures.  The impression was no evidence of fracture or 
dislocation.

In numerous statements of record and at the June 2004 Board 
hearing, the Veteran reported pain all the way down to his 
fingers.  He experienced difficulty gripping objects and an 
inability to extend his arm due to soreness, stiffness and pain.  
He provided that when the weather changed, he could barely move 
his arm.  Sometimes, he would stay awake all night due to the 
pain.  He also indicated that his ability do to physical 
activities had significantly diminished and he could not do much 
heavy lifting around the house.  In a July 2003 statement, he 
indicated that he could not lift over 30 pounds and requested a 
40 percent rating.   At the hearing, he also reported that his 
motion started to become more limited after lifting for awhile 
due to pain and weakness.  

His wife also reported that she had witnessed the Veteran's 
discomfort due to his shoulder injury.  She indicated that she 
had witnessed the Veteran having problems lifting his arm due to 
pain as well as gripping objects.  

On remand, the Veteran was afforded another VA examination in 
September 2005.   The claims file was reviewed.  The Veteran 
complained of constant pain all the time, which had gotten worse 
in the last five years.  The Veteran also indicated that he was 
unable to lift weights.  He did not report any flare-ups.  There 
was no objective finding of dislocation or subluxation.  No 
inflammatory arthritis symptoms were observed.  There was no 
reported incapacity in the past 12 to 24 months.  Again, it was 
noted that the Veteran was right hand dominant.  On inspection, 
both shoulders were unremarkable and there was no objective 
finding of asymmetry or drooping.  The examiner noted normal 
muscle development.  Range of motion was zero to 150 degrees for 
forward elevation; zero to 40 degrees for backward elevation; 
zero to 160 degrees abduction; zero to 30 degrees adduction; zero 
to 90 degrees external rotation and zero to 60 degrees internal 
rotation.  The Veteran complained of pain at the extreme end in 
the normal range of motion of forward elevation above the 
shoulder and abduction rising above the shoulder.  The examiner 
found no evidence of additional limitations due to weakness, 
fatigue or lack of endurance.  Further, there was no objective 
finding of pain on movements, edema, swelling of joint, effusion, 
weakness, redness, local tenderness or abnormal guarding or 
rigidity.  The examiner also stated that there was no ankylosis 
present.  A contemporaneous x-ray showed degenerative joint 
disease of the left shoulder.  The diagnosis was arthralgia with 
mild degenerative joint disease of the left shoulder 
(glenohumeral joint) and status post left acromio-clavicular (A-
C) joint separation in the past, with normal joint function and 
well preserved joint mortise both anatomically and radiologically 
at present.  

Follow up VA treatment records showed complaints for left 
shoulder pain and an assessment of mild degenerative joint 
disease.   Importantly, a July 3, 2008 record noted decreased 
range of motion of the left shoulder and tenderness along 
anterior shoulder.  

The Veteran was afforded another VA examination in April 2010.  
The claims file was again reviewed.  The Veteran provided that he 
was right hand dominant.  The Veteran reported giving way, pain 
and weakness, but no deformity, instability, stiffness, 
incoordination, locking, effusion or episodes of dislocation or 
subluxation. The Veteran indicated that he experienced moderate 
flare-ups every three to four months for one to two weeks.  
Lifting aggravated shoulder pain.  During flare-ups, pain in the 
left shoulder caused limited use of left arm for routine activity 
and he had to depend on right arm to do most work.  On physical 
examination, no recurrent dislocations or inflammatory arthritis 
were observed.  Range of motion was zero to 115 degrees flexion; 
zero to 90 degrees abduction; zero to 90 degrees internal 
rotation; and zero to 60 degrees external rotation.  There was 
objective evidence of pain with active motion and pain following 
repetitive motion.  There was no additional limitation after 
three repetitions.  Also there was no joint ankylosis.  The 
Veteran was currently employed and had lost less than one week of 
work during the last 12-month period due to left shoulder pain.  
The diagnosis was degenerative joint disease of the left 
shoulder.  No significant effects on occupation were found, but 
there were moderate effects on exercise and sports.  

Given that the claims file was reviewed by the most recent 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, the 
Board finds the examinations to be sufficient for rating 
purposes.  

The Board now turns to rating the Veteran's service-connected 
left acromioclavicular separation, by history, under the 
applicable Diagnostic Codes.  Based on the range of motion 
findings at the most recent VA examination, which documented that 
abduction was limited to 90 degrees, or shoulder level, the Board 
finds that a 20 percent disability rating is warranted under 
Diagnostic Code 5201.  However, as discussed in more detail 
below, the Board finds that the 20 percent rating should not be 
awarded for the whole appeal period.  Rather, the Board concludes 
that the assigned 20 percent rating should be effective from July 
3, 2008, which was the date of the VA treatment record that first 
documented an objective finding of decreased range of motion.  
See Hart.  

Moreover, the Board finds that a rating in excess of 20 percent 
from July 3, 2008 is not warranted.  There is no objective 
finding that limitation of motion of the arm has been limited to 
25 degrees from the side for a higher rating under Diagnostic 
Code 5201 for the minor arm.  Further, Diagnostic Code 5203 does 
not provide for a rating in excess of 20 percent.  In the instant 
case, Diagnostic Code 5200 is not applicable because there has 
been no competent medical evidence showing that the Veteran has 
ankylosis of his left shoulder.  Moreover, Diagnostic Code 5202 
is also not for application because there has been no objective 
finding of recurrent dislocation of the scapulohumeral joint.  

The Board acknowledges that the Veteran has chronic shoulder pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, a higher compensation is not 
warranted under these provisions because the Veteran does not 
have additional functional loss due to pain, weakness, fatigue, 
or incoordination, which would limit motion to such a degree so 
as to warrant a rating in excess of the 20 percent disability 
rating assigned in this decision.  Significantly, the April 2010 
examiner found no additional limitation following repetitive use.  

Further, prior to July 3, 2008, a rating in excess of 10 percent 
is not warranted under Diagnostic Code 5201.  Prior to the July 
3, 2008 VA treatment record, there is no competent medical 
evidence to indicate that the range of motion of the Veteran's 
left shoulder was limited to shoulder level to warrant a 20 
percent rating.  Both August 2002 and September 2005 VA 
examinations showed that flexion and abduction range of motion 
were much higher than shoulder level.  The Board has considered 
the Veteran and his wife's statements concerning his shoulder 
discomfort and limitations, but neither person ever claimed that 
he could not consistently lift his shoulder above shoulder level.  
Rather, the Veteran claimed that he had difficulty lifting his 
arm above his head, which, again, is considered much higher than 
shoulder level.  

Further, under Diagnostic Code 5203, a rating in excess of 10 
percent would not be warranted.  There was no objective finding 
of dislocation or nonunion with loose movement of the clavicle or 
scapula to warrant the next higher 20 percent disability rating.  
Both VA examinations specifically noted that there was no finding 
of dislocation.  

Again, Diagnostic Code 5200 is not applicable because there has 
been no competent medical evidence showing that the veteran has 
ankylosis of his left shoulder.  Moreover, even though there is 
evidence of degenerative joint disease of the glenohumeral joint, 
Diagnostic Code 5202 is also not for application because there 
has been no objective finding of malunion or recurrent 
dislocation of the humerus.  

Further, a higher compensation is not warranted under 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra, because based on both prior 
VA examinations, the Veteran does not have additional functional 
loss due to pain, weakness, fatigue, or incoordination, which 
would limit motion to such a degree so as to warrant a rating in 
excess of 10 percent prior to July 3, 2008.   Although painful 
motion was observed, the August 2002 VA examiner found no 
objective finding of fatigue, weakness and lack of endurance 
following repetitive use.  Moreover, the September 2005 VA 
examiner also found no evidence of additional limitations due to 
weakness, fatigue or lack of endurance.  He also found no 
objective finding of pain on movements.  In sum, prior to July 3, 
2008, the limitations of the Veteran's left shoulder disability 
were adequately contemplated under the 10 percent rating.  

In conclusion, from July 3, 2008, the Board finds that a 20 
percent rating, but no higher, is warranted for the Veteran's 
service-connected left acromioclavicular separation, by history.  
However, prior to July 3, 2008, the Board must conclude that a 
preponderance of the evidence is against a rating in excess of 10 
percent for the Veteran's service-connected left 
acromioclavicular separation, by history.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.


ORDER

Prior to July 3, 2008, a rating in excess of 10 percent for the 
Veteran's service-connected left acromioclavicular separation, by 
history, is not warranted.  To that extent, the appeal is denied. 

From July 3, 2008, a 20 percent rating, but no higher, is 
warranted for the Veteran's service-connected left 
acromioclavicular separation, by history.  To that extent, the 
appeal is granted, subject to laws and regulations applicable to 
payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


